Citation Nr: 1634426	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-05 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder manifested by blurry vision.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for a bilateral hand disorder.

6.  Entitlement to service connection for bilateral knee disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to May 1995.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal was thereafter transferred to the RO in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral eye disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss for VA purposes, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right shoulder disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a left elbow disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral hand disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

6.  A bilateral knee disorder did not have its clinical onset in service, is not otherwise related to service, and arthritis did not manifest to a compensable degree in the first post-service year.

7.  A right ankle disorder did not have its clinical onset in service, is not otherwise related to service, and arthritis did not manifest to a compensable degree in the first post-service year.

8.  A back disorder did not have its clinical onset in service, is not otherwise related to active duty, and arthritis of the low back did not manifest to a compensable degree in the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral eye disorder manifested by blurry vision are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2015).


3.  The criteria for entitlement to service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a left elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

5.  The criteria for entitlement to service connection for a bilateral hand disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for entitlement to service connection for bilateral knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for entitlement to service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309 (2015).

8.  The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a May 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and identified post-service private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in July 2011 with respect to the issues of entitlement to service connection for bilateral hearing loss, a left elbow disorder, a bilateral hand disorder, a bilateral knee disorder, a right ankle disorder, and a low back disorder.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issues has been met.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for a bilateral eye disorder and a right shoulder disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no evidence of a current disability or persistent or recurrent symptoms of a disability with regard to each condition.  Furthermore, the Veteran's service treatment records are entirely negative for any findings, complaints, or treatment referable to an eye or right shoulder disorder.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran asserts that he has bilateral eye, hearing, right shoulder, left elbow, bilateral hand, right ankle, bilateral knee, and low back disorders due to the stress he placed on his body as an infantryman for almost 20 years.  Specifically, in a March 2011 claim, May 2011 statement in support of claim, and his November 2011 notice of disagreement as well as in a number of other writings to VA, the Veteran asserted that his current problems were due to the numerous training and field exercises he participated in during his military career while serving in an infantry division from 1978 through 1995.  As to his eye claim, he reports that he had problems with blurred vision.  As to his left elbow disorder, he claims it was due to fracturing his left arm during Ranger training.  As to his hand disorders, he also claims such are due to boxing while on active duty.  He also reported that, since his retirement, he has been plagued with arthritis of the hand as well as pain in his knees, legs, and ankles due to the sprains and fractures he sustained while on active duty.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

For the purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.  However, VA permits service connection for refractive errors of the eyes when such defects were subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

Given the Veteran's dates of service, the Board has not over looked 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015) when considering all of the above claims for service connection.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014), (holding, in part, that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990).  However, the Veteran does not claim and nothing in the record shows that he served in the Persian Gulf during the required time period.  In fact, in his March 2011 claim the Veteran specifically notified VA that he was not stationed in the Gulf after August 1, l990.  Therefore, the Board finds that 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply to the current claims. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Eye, Right Shoulder, Left Elbow, and Bilateral Hand Disorders

As to the left elbow, service treatment records dated in March 1993 document the Veteran's complaints and treatment for left elbow pain, reported that he had a history of bilateral elbow bursitis, and noted that a fracture needed to be ruled out.  As to the bilateral hands, service treatment records dated in June 1980 noted that the Veteran had edema of the right index finger and a possible fracture or infection.  An August 1985 service treatment record also documents the Veteran's treatment for a burn injury to the right hand.  An October 1986 record also shows him being treated for edema of the middle finger of the left hand.   

However, service treatment records are negative for complaints of an eye disorder included blurred vision, a right shoulder injury, or diagnoses of eye or right shoulder disorders.  In fact, the Board notes that service treatment records reported that the Veteran's visual acuity was 20/20, bilaterally, when examined in October 1985 and May 1995.  As to the left elbow, the Board notes that his March 1993 X-ray was negative except for foreign bodies.  

Moreover, the Board notes that the service treatment records, including the May 1995 retirement examination, are otherwise negative for a history or a diagnosis of an eye, right shoulder, left elbow, and/or bilateral hand disorder despite the above documented complaints.  In fact, at the May 1995 retirement examination the Veteran reported that his medical history did not include swollen or painful joints, broken bones, arthritis, bone/joint deformity, or painful or "trick" shoulder or elbow.  Furthermore, the retirement examination was normal, with 20/20 vision, except for problems unrelated to the current appeal.

Similarly, the post-service record is negative for diagnoses of bilateral eye, right shoulder, left elbow, and bilateral hand disorders.  In fact, the Veteran's treatment records from Dr. T.J. Kadhim do not include a history or a diagnosis of any of these disorders when seen for a sick visit in September 2008 or when later seen for an annual physical in November 2008.  Likewise, while the Veteran was afforded a VA examination in July 2011 for the express purpose of ascertaining if he had any of these orthopedic disorders, such examination was negative for such conditions.  

Specifically, as to the bilateral hand disorder, while the Veteran complained to the July 2011 VA examiner of a three year history of hand problems since 2008, the examination was negative for a bilateral hand disorder and X-rays of the left hand were within normal limits for the Veteran's age.  Furthermore, the examiner found that the Veteran did not have arthritis of either hand.  As to the left elbow, while the Veteran complained to the July 2011VA examiner of a problem with his elbow since he fractured his left arm on active duty, the examination was negative for a left elbow disorder and X-rays of the left elbow were within normal limits for the Veteran's age.  Furthermore, the examiner did not diagnose a left elbow disorder and determined that the Veteran did not have any residuals from the reported left arm injury he had while on active duty and, while he had a remote history of bilateral elbow bursitis in 1993, it had resolved.     

Therefore, while the Veteran is competent to report on the symptoms he observed, there is nothing in the record suggesting that he has the requisite skill and training sufficient to diagnose an eye disorder to include one manifested by chronic blurred vision or orthopedic disorders of the right shoulder, left elbow, or bilateral hands.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a bilateral eye disorder, right shoulder disorder, left elbow disorder, or bilateral hand disorder and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Absent a current diagnosis of such disability, service connection may not be granted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral eye disorder, a right shoulder disorder, a left elbow disorder, and a bilateral hand disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hearing Loss

As to the Veteran's claimed hearing loss, the Board observes that post-service private audiological testing dated in August 2006, August 2007, and August 2008, and April 2011 showed the Veteran had hearing loss in both ears; however, it is not clear from the audiograms the testing methods utilized.  In this regard, VA regulations provide that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Furthermore, audiological testing performed while on active duty, dated in February 1978, September 1979, August 1985, May 1987, April 1989, June 1992, August 1993, and January 1995 as well as at the May 1995 retirement examination did not show hearing loss as defined by VA at 38 C.F.R. § 3.385 in either ear even though the Veteran's testing occasionally met the Hensley criteria in one ear or the other.  Similarly, the Veteran did not report a history of hearing loss at his May 1995 retirement examination.  Furthermore, audiological testing at the July 2011 VA examination showed that the Veteran did not meet VA's regulatory requirements for a diagnosis of hearing loss in either ear despite the findings reported at the earlier post-service audiological examinations.  Likewise, while the Veteran is competent to report on the symptoms he observed, there is nothing in the record suggesting that he has the requisite skill and training sufficient to diagnose hearing loss per VA regulations as such requires the administration and interpretation of specialized testing.  See Jandreau, supra.

Given the above record, the Board finds that July 2011 VA examiner's findings more probative than the private audiological examiner's findings because it is both consistent with the audiological examinations the Veteran had while on active duty and the VA examination was held for the express purpose of ascertaining if the Veteran had hearing loss in either ear as defined by VA due to his military.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).   

Therefore, the Board finds that the most probative evidence of record shows that, at no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss per VA regulations and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Absent a current diagnosis of such disabilities, service connection may not be granted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Knee, Right Ankle, and Low Back Disorders

As to a current disability, the post-service record shows diagnoses of retropatellar pain syndrome of the bilateral knees, degenerative changes at the tibiotalar joint of the right ankle, and right lumbar paraspinal muscle strain rendered at the July 2011 VA examination. 

As to the bilateral knees, service treatment records show the Veteran's complaints and treatment for knee problems since February 1980.  Specifically, they show him being treated for a right knee twisting injury diagnosed as a tendon strain in February 1980, right knee swelling in April 1981, a left knee injury in May 1985, right knee meniscus injury versus a patellar injury also in May 1985, left knee pain due to an injury three weeks earlier in May 1987, left knee cellulitis in April 1989, and left knee pain in November 1993 

With regard to his right ankle, the Veteran's service treatment records reflect treatment for right ankle pain and/or swelling diagnosed as a sprain in March 1980 and January 1988, document his subsequent treatment for right foot pain in November 1982, document his subsequent treatment for right ankle pain and lost motion in January 1983, and show his treatment for right ankle pain in June 1993.  As to the back, service treatment records show the Veteran being treated for a back pain diagnosed as a strain in April 1990.

However, the Veteran's right ankle X-rays, dated in March 1980 and January 1983, were negative.  Moreover service treatment records, including the May 1995 retirement examination, are otherwise negative for complaints, diagnoses, or treatment for injuries to the bilateral knees, right ankle, and/or the low back.  In fact, at the May 1995 retirement examination the Veteran reported that his medical history did not include swollen or painful joints, broken bones, arthritis, bone/joint deformity, recurrent back pain, or "trick" or locked knee.  Moreover, his retirement examination was normal except for problems unrelated to the current appeal.     

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the right ankle in his first post-service year or it ever being diagnosed in his bilateral knees or low back.  As to the right ankle, the diagnosis is not found in the record until the Veteran is examined by VA in 2011.  Furthermore, he has not alleged a continuity of right ankle symptoms that have been subsequently attributed to a diagnosis of arthritis within the first post-service year.  Accordingly, the Board finds that entitlement to service connection must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Furthermore, the July 2011 VA examiner determined that the Veteran's diagnosed retropatellar pain syndrome of the bilateral knees, degenerative changes at the tibiotalar joint of the right ankle, and right lumbar paraspinal muscle strain were not due to his military service.  With regard to the Veteran's bilateral knee and right ankle disorders, the examiner found that, while he had multiple acute right ankle and bilateral knee injuries during service, there was no documentation of a knee condition from 1995 to the present to indicate residuals from his military service or an ongoing condition.  Pertinent to the Veteran's back disorder, the examiner determined that his current condition was consistent with an acute strain rather than an ongoing condition or residuals form a remote injury more than 20 years ago.  In this regard, the Board is cognizant that addressing lay evidence may potentially be competent to support presence of disability even where not corroborated by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  However, the Veteran has not alleged that he has ongoing bilateral knee, right ankle, or back disorders since service.  

Therefore, the Board finds that the July 2011 VA examiner's opinions are entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.
 
The Board has also considered the Veteran's contention that his claimed disorders are related to his military service, to include the treatment for such therein as well as the nature of his duties; however, the Board finds that he does not have the requisite expertise to address the etiology of these orthopedic disorders.  Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the musculoskeletal system and the impact of injury and repetitive motion on it. Therefore, the Veteran's own opinion regarding the etiology of his claimed disorders is accorded no probative weight.

Therefore, the Board finds that service connection for the Veteran's bilateral knee, right ankle, and back disorders must be denied.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral knee, right ankle, and back disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral eye disorder manifested by blurry vision is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for a right and left hand and finger disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a low back disorder is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


